                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 19-22127-CIV-UNGARO/O’SULLIVAN

HONEY JEAN PATINDOL,

      Plaintiff,

v.

OLIVIER INVESTMENTS LLC
d/b/a PANDOREE CAFÉ, a
Florida Limited Liability Company,
OLIVIER BELHADIA, individually,
and ABDEL KADER BELHADIA,
individually,

      Defendants.
                                      /

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

      THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

      THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

      This case involves claims for unpaid minimum wage and overtime compensation

under the Fair Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a

settlement of an FLSA private claim, a court must "scrutiniz[e] the settlement for

fairness," and determine that the settlement is a "fair and reasonable resolution of a

bona fide dispute over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d

1350, 1352-53 (11th Cir. 1982). A settlement entered into in an adversarial context
where both sides are represented by counsel throughout litigation "is more likely to

reflect a reasonable compromise of disputed issues." Id. The district court may approve

the settlement in order to promote the policy of encouraging settlement of litigation. Id.

at 1354.

       In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       RECOMMENDED that this case be dismissed with prejudice.

       DONE AND ORDERED in Chambers at Miami, Florida this 16th day of

September, 2019.




                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
